1. The award made by a single director, and affirmed upon review by the State Board of Workmen's Compensation, and by the superior court on appeal, was supported by the evidence, and in the absence of fraud such award is conclusive and cannot be set aside by this court. See Davis v. American Mutual Liability Ins. Co., 72 Ga. App. 783 (35 S.E.2d 203), and  Reeves v. Royal Indemnity Co., 73 Ga. App. 2
(35 S.E.2d, 473).
2. There was ample evidence to support the finding that the claimant was justified in refusing the employment offered after the injury was sustained, and the claimant was not barred from receiving compensation because of the provisions of the Code, § 114-407.
Judgment affirmed. Sutton, P. J., and Felton, J.,concur.
                         DECIDED APRIL 3, 1946.